DETAILED ACTION
	Claims 3 and 4 are amended. Claims 1-20 are pending. A complete action regarding the merits of the pending claims appears below.
	This non-final office action replaces the non-final office action mailed on 04/08/2021 in its entirety.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Faller (U.S. Patent Application Publication No. 20110251612) in view of Truckai (U.S. Patent No. 6770072).
Regarding claim 1, Faller teaches a surgical dissector for manipulating the tissue of a patient, comprising (Fig. 1): a shaft comprising an electrical pathway (Fig. 1, elements 104, 124); a first jaw (Fig. 1, element 108) pivotably coupled to said shaft ([0048]), wherein said first jaw comprises: a first inner surface (Fig. 3, element 356); a first outer surface (Fig. 3, element 120) comprising a first opening 
Faller does not teach both jaws having an electrically-insulative portion.
Truckai, in a similar field of endeavor, teaches both jaws having an electrically-insulative portion (Col. 11, lines 40-45; it is stated that both jaws contain electrically insulated areas, so there must be at least two of these areas).
It would have been obvious to modify Faller to where both jaws had an electrically-insulative portion as taught by Truckai in order to ensure that no electrical arcing would occur and ensure that tissue that was not meant to be treated that resided around the treatment zone did not get treated thus increasing the safety of the device.
Regarding claim 13, Faller teaches a surgical dissector for manipulating the tissue of a patient (Fig. 1), comprising: a shaft comprising an electrical pathway (Fig. 1, elements 104, 124); a first jaw (Fig. 1, element 108) pivotably coupled to said shaft ([0048]), wherein said first jaw comprises: an inner surface (Fig. 3, element 356); an outer surface (Fig. 3, element 120) comprising an opening ([0055]; it is 
Faller does not teach the first jaw having an electrically-insulative portion.
Truckai, in a similar field of endeavor, teaches the first jaw having an electrically-insulative portion (Col. 11, lines 40-45).
It would have been obvious to modify Faller to where the first jaw had an electrically-insulative portion as taught by Truckai in order to ensure that no electrical arcing would occur and ensure that tissue that was not meant to be treated that resided around the treatment zone did not get treated thus increasing the safety of the device.
Regarding claim 20, Faller teaches a surgical dissector for manipulating the tissue of a patient (Fig. 1), comprising: a shaft comprising an electrical pathway (Fig. 1, elements 104, 124); a first jaw (Fig. 1, element 108) pivotably coupled to said shaft ([0048]), wherein said first jaw comprises: an inner surface (Fig. 3, element 356); an outer surface comprising an opening ([0055]; it is stated that the electrodes themselves can be of a non-smooth gripping surface including serrations. In this configuration, the electrode 120 would have to have some sort of “opening” in the form of a valley as serrated surfaces commonly have); an electrically-conductive electrode in electrical communication with said electrical pathway (Fig. 3, elements 120, 124), wherein said electrically-conductive electrode can contact the tissue through said opening ([0055]); a second jaw (Fig. 1, element 110) pivotably coupled to said shaft ([0048]); and means for spreading said first jaw and said second jaw and applying electrical energy to the patient tissue at the same time ([0048], [0055]).

Truckai, in a similar field of endeavor, teaches the first jaw having an electrically-insulative portion (Col. 11, lines 40-45).
It would have been obvious to modify Faller to where the first jaw had an electrically-insulative portion as taught by Truckai in order to ensure that no electrical arcing would occur and ensure that tissue that was not meant to be treated that resided around the treatment zone did not get treated thus increasing the safety of the device.
Claims 2, 3, 5, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Faller in view of Truckai and in further view of Houser (U.S. Patent Application Publication No. 20120116391).
Regarding claims 2 and 14, the combination of Faller and Truckai teaches all the elements of the claimed invention as stated above.
Faller and Truckai do not teach a drive system operably coupled with said first jaw and said second jaw, wherein said drive system comprises an electric motor configured to drive said first jaw and said second jaw from a closed position into an open position.
Houser, in a similar field of endeavor, teaches a drive system operably coupled with said first jaw and said second jaw, wherein said drive system comprises an electric motor configured to drive said first jaw and said second jaw from a closed position into an open position ([0098-0099]; Fig. 7, elements 620, 640).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faller and Truckai with a drive system operably coupled with said first jaw and said second jaw, wherein said drive system comprises an electric motor configured to drive said first jaw and said second jaw from a closed position into an open position as taught by Houser in order 
Regarding claim 3, the combination of Faller, Truckai, and Houser teaches all the elements of the claimed invention as stated above.
Faller and Truckai do not teach a handle comprising a grip, wherein said electric motor is positioned in said handle.
Houser further teaches a handle comprising a grip, wherein said electric motor is positioned in said handle ([0098-0099]; Fig. 7, elements 620, 640).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faller and Truckai with a handle comprising a grip, wherein said electric motor is positioned in said handle as taught by Houser in order to allow for adequate housing of the electric motor. 
Regarding claims 5 and 15, the combination of Faller, Truckai, and Houser teaches all the elements of the claimed invention as stated above.
Faller and Truckai do not teach a control system in communication with said electric motor and said electrical pathway, wherein said control system is configured to control the electrical power supplied to said motor and said electrical pathway.
Houser further teaches a control system in communication with said electric motor and said electrical pathway ([0077], [0098-0099]; Fig. 7, element 1000), wherein said control system is configured to control the electrical power supplied to said motor and said electrical pathway ([0077], [0098-0099]; Fig. 7, element 1000; it is stated in [0077] that the control unit 1000 has the ability to deactivate the instrument, which would mean that the controller would have to have communication with the electrical pathway and thus be able to control electrical power by deactivating the instrument).

Regarding claim 12, the combination of Faller, Truckai, and Houser teaches all the elements of the claimed invention as stated above.
Faller and Truckai do not teach a drive system operably coupled with said first jaw and said second jaw, wherein said drive system comprises an electric motor configured to drive said first jaw and said second jaw from an open position into a closed position.
Houser further teaches a drive system operably coupled with said first jaw and said second jaw, wherein said drive system comprises an electric motor configured to drive said first jaw and said second jaw from an open position into a closed position ([0098-0099]; Fig. 7, elements 620, 640).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faller and Truckai with a drive system operably coupled with said first jaw and said second jaw, wherein said drive system comprises an electric motor configured to drive said first jaw and said second jaw from an open position into a closed position as taught by Houser in order to allow for the user to easily transition the jaws from an open position to an closed position during treatment. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Faller in view of Truckai, in view of Houser, and in further view of Jeong (U.S. Patent Application Publication No. 20150066001).
Regarding claim 4, the combination of Faller, Truckai, and Houser teaches all the elements of the claimed invention as stated above.

Jeong, in a similar field of endeavor, teaches a housing configured to be attached to a robotic surgical system, wherein said electric motor is positioned in the robotic surgical system ([0041]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a housing configured to be attached to a robotic surgical system, wherein said electric motor is positioned in the robotic surgical system as taught by Jeong in the system of Faller, Truckai, and Houser, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Faller in view of Truckai, in view of Houser, and in further view of Zemlok (U.S. Patent Application Publication No. 20090090763).
Regarding claims 6 and 16, the combination of Faller, Truckai, and Houser teaches all the elements of the claimed invention as stated above.
Faller, Truckai, and Houser do not teach wherein said control system comprises a pulse width modulation motor control circuit configured to control the speed of said electric motor.
Zemlok, in a similar field of endeavor, teaches wherein said control system comprises a pulse width modulation motor control circuit configured to control the speed of said electric motor ([0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faller, Truckai, and Houser to where said control system comprises a pulse width modulation motor control circuit configured to control the speed of said electric motor as taught by Zemlok in order to allow for the user to be able to efficiently control how fast or slow the .
Claims 7, 8, 10, 11, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Faller in view of Truckai, in view of Houser, in view of Zemlok, and in further view of Batchelor (U.S. Patent Application Publication No. 20180206905).
Regarding claims 7 and 17, the combination of Faller, Truckai, Houser, and Zemlok teaches all the elements of the claimed invention as stated above.
Faller, Truckai, Houser, and Zemlok do not teach wherein said control system comprises at least one of a voltage regulation circuit and a current regulation circuit configured to control the electrical power supplied to said electrical pathway.
Batchelor, in a similar field of endeavor, teaches wherein said control system comprises at least one of a voltage regulation circuit and a current regulation circuit configured to control the electrical power supplied to said electrical pathway ([0098], [0161]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faller, Truckai, Houser, and Zemlok to where said control system comprises at least one of a voltage regulation circuit and a current regulation circuit configured to control the electrical power supplied to said electrical pathway as taught by Batchelor in order to allow for the user to be able to efficiently control the voltage and/or current of the device, thus increasing the safety of the device.
Regarding claim 8, the combination of Faller, Truckai, Houser, and Zemlok teaches all the elements of the claimed invention as stated above.
Faller, Truckai, Houser, and Zemlok do not teach wherein said control system is configured to control the voltage potential applied to said electrical pathway to control the electrical power applied to the patient tissue.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faller, Truckai, Houser, and Zemlok to where said control system is configured to control the voltage potential applied to said electrical pathway to control the electrical power applied to the patient tissue as taught by Batchelor in order to allow for the user to be able to efficiently control the voltage potential of the device, thus increasing the safety of the device.
Regarding claim 10, the combination of Faller, Truckai, Houser, and Zemlok teaches all the elements of the claimed invention as stated above.
Faller, Truckai, Houser, and Zemlok do not teach wherein said control system comprises a DC voltage control circuit configured to control the voltage potential applied to said electrical pathway to control the electrical power applied to the patient tissue.
Batchelor teaches wherein said control system comprises a DC voltage control circuit configured to control the voltage potential applied to said electrical pathway to control the electrical power applied to the patient tissue ([0098], [0161]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faller, Truckai, Houser, and Zemlok to where said control system comprises a DC voltage control circuit configured to control the voltage potential applied to said electrical pathway to control the electrical power applied to the patient tissue as taught by Batchelor in order to allow for the user to be able to efficiently control the voltage of the device, thus increasing the safety of the device.
Regarding claims 11 and 19, the combination of Faller, Truckai, Houser, and Zemlok teaches all the elements of the claimed invention as stated above.

Batchelor teaches wherein said control system comprises a current control circuit configured to control the electrical power applied to the patient tissue ([0098], [0161]; the controller is capable of controlling current, which would affect power output as well since power is dependent on current).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faller, Truckai, Houser, and Zemlok to where said control system comprises a current control circuit configured to control the electrical power applied to the patient tissue as taught by Batchelor in order to allow for the user to be able to efficiently control the current of the device, thus increasing the safety of the device.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Faller in view of Truckai, in view of Houser, in view of Zemlok, and in further view of Sugiyama (U.S. Patent Application Publication No. 20170196583).
Faller, Truckai, Houser, and Zemlok do not teach wherein said control system comprises an AC voltage control circuit configured to control the voltage potential applied to said electrical pathway to control the electrical power applied to the patient tissue.
Sugiyama, in a similar field of endeavor, teaches wherein said control system comprises an AC voltage control circuit configured to control the voltage potential applied to said electrical pathway to control the electrical power applied to the patient tissue ([0106, 0109, 0115, 0117-0118]; it is stated that the controller can control the application of AC voltage along with the phase of the AC voltage being applied to the transducers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faller, Truckai, Houser, and Zemlok to where said control system comprises an AC voltage control circuit configured to control the voltage potential applied to said .
Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 09/08/2021, with respect to the 112(b) rejection of claim 20 have been fully considered and are persuasive.  The 112(b) rejection of claim 20 has been withdrawn.
Furthermore, applicant’s arguments, see applicant’s remarks, filed 09/08/2021, with respect to the rejection(s) of claim(s) 1, 13, and 20 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Faller ‘612.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236. The examiner can normally be reached Monday - Friday from 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/NILS A POTTER/Examiner, Art Unit 3794